First, on behalf of the Government of Colombia, I would 
like to congratulate Mr. Kutesa for his election to the 
presidency of the General Assembly and to express 
Colombia’s support for his work in promoting a post-
2015 development agenda that responds to humankind’s 
current challenges. The sustainable development 
goals recently adopted after an open, transparent and 
inclusive negotiation process should be at the centre of 
that agenda.

In a world full of bad news, war, terrorism and 
disease, I would like to bring a ray of hope to the 
Assembly: that, after more than half a century of 
conflict, Colombia will soon enjoy peace. If we achieve 
this goal, which Colombians have unsuccessfully 
sought for so long, there is hope for peace anywhere in 
the world, despite how difficult things may seem right 
now. Today, I can say to the international community 
that we are closer than ever before to achieving that 
peace. The process that has been taking place in 
Havana over the past two years with the guerrilla group 
known as the Fuerzas Armadas Revolucionarias de 
Colombia (FARC) has been serious, realistic, credible 
and effective and has produced concrete results.

We agreed on an agenda with five substantive 
points, of which we have achieved agreements on 
three: comprehensive rural development, political 
participation and the illicit drug problem. In the first 
of those areas, we have agreed to unprecedented 
investment in agricultural development, working to 
give farmers access to land and to generate a better 
standard of living for farming families. Regarding 
political participation, what we are striving for is very 
simple. We want to broaden our democracy in order 
to build peace and promote citizen participation, and 
to forever sever the link between politics and arms. 
Regarding the illicit drug problem, we have agreed 
to continue dismantling the drug mafia structures, 
promote a national crop substitution and alternative 
development programme and address the issue of 
consumption from a public health perspective. The 
agreement also includes a commitment on the part 
of FARC to contributing effectively to a definitive 
solution to the illicit drug problem and to ending any 
relationship it may have had with it.

A Colombia without coca and without conflict 
was an impossible dream just a few years or decades 
ago. Today, I can affirm that it is a real possibility. 
We have already begun discussions on the last two 
substantive points of the plan: the victims and the end 
of the conflict. This war has left in its wake millions of 
victims who never had a voice before and who are now 
at the centre of the process. We are working to fulfil 
the rights of victims to justice, truth, reparations and 
non-recurrence. Above all, we are working to ensure 
that there are no more victims.

In an act that I believe to be without precedent in 
the history of the world, representatives of the victims 
are explaining their situations, exposing their pain and 
setting out their expectations before the Government 
and guerrillas. The victims are the main protagonists 
and the main beneficiaries of the peace that we seek. 
Constanza Turbay, who represents the courage of our 
women and who lost most of her family at the hands 
of the guerrillas, had the opportunity to confront her 
victimizers, look them in the eye and to directly hear 
their expressions of sincere remorse. In her own words, 
Ms. Turbay stated that the victims are “replacing 
their pain with the hope of peace”. Another woman, 
Ms. Juanita Barragan, who spent several years of her 
youth within the ranks of the FARC, was able to tell her 
former leaders in Havana: “Please do not enlist more 
children to fight your war”. Today, Ms. Barragan wants 
to be a lawyer and to work for children. There are so 
many cases and so many voices that are finally being 
heard.

We have also created a subcommittee that 
includes active military and police personnel. This 
subcommittee is beginning to consider the details of 
a definitive bilateral ceasefire process, as well as the 
demobilization and disarmament of guerrillas upon 
signature of the final agreement. I can therefore now 
report to the international community that Colombia has 
made substantial progress in its effort to end the armed 


conflict that has affected us to such a great extent, and, 
inevitably, impacted the region and the world.

When the post-conflict phase begins, we will face 
immense challenges in reintegrating those who have 
demobilized, ensuring a State presence in conflict-
affected areas, and guaranteeing civic security. 
The support and contributions of the international 
community are key in that regard, and we call for 
that support. I take this opportunity to express 
our gratitude to the many nations and multilateral 
agencies — especially the United Nations — for their 
commitment to the peace process and their willingness 
to provide all manner of support, not only now but also 
in the future as we implement those agreements in the 
post-conflict stage.

In my inaugural speech upon taking office for a 
second term as President of Colombia on 7 August, 
I stated the following, and repeat it today before the 
world’s nations. While conflicts rage around the world, 
Colombia aspires to bring the good news for humankind 
that the final armed conflict in the western hemisphere 
is coming to an end. If we are successful, as we truly 
expect to be, we will be ready to share our experience 
with other countries. We are sure that our case can 
become a model and a beacon of hope for the world’s 
other conflicts.

In Colombia, we seek peace because the suffering 
of our fellow citizens pains us. We do not want any 
more victims, or women or children involved in war. 
We therefore understand the pain of and express our 
solidarity with the many nations that today are suffering 
from war and unutterable atrocities, due — it must be 
said — to the impotence of the international community 
We are not oblivious to the suffering of those who 
live in such countries such as Syria, Iraq, Libya and 
Ukraine and in regions like the Sahel. We condemn 
the ruthless terrorism of the Islamic State in Iraq and 
the Sham. We are not indifferent to the suffering of the 
many families in Palestine and Israel who are victims 
of armed confrontations, or to the loss of life due to 
epidemics, such as Ebola in Africa.

As we approach the Organization’s seventieth 
anniversary, we find ourselves at a defining moment in 
the consolidation of the international system embodied 
by the United Nations. Full respect for international 
law and the purposes and principles enshrined in the 
Charter is essential to attaining lasting solutions to 
overcome conflict and achieve progress in fulfilling the 
legitimate aspirations of the people. In confrontations, 
we must restore the ethical principles that are 
fundamental to the human condition, and children, 
women and civilians must be spared such tragedies.

Colombia favours negotiated political solutions. 
Today, we must ask questions that are not only rhetorical 
but also true. Why are there people who stand against 
peace? Why do some see war as the only way out? 
Perhaps they do so because without war they would lose 
their power, accustomed as they are to making a living 
and profiting from it, and unable as they are to imagine 
life without it. We have to convince the promoters of 
war that this is not the way, and convert them into 
promoters of peace. We are doing just that in Colombia, 
and we must do the same in every corner of the planet. 
The United Nations was established precisely to prevent 
conflict and to seek peace.

Undoubtedly, the drug trade and drug trafficking 
are fuelling the conflicts in Colombia and elsewhere in 
the world. Colombia has promoted a serious, technical 
and objective discussion of the methods and results 
of the so-called war on drugs. This war has not been 
won, but we have had some success at the hemispheric 
level. Last week, at the Special General Assembly of 
the Organization of American States in Guatemala, we 
achieved hemispheric consensus on several positions 
and adopted a resolution that shows that we can move 
forward together on this issue. Those results will help 
us to be more prepared to be able to achieve progress 
at the United Nations special session on drugs that has 
been called for 2016.

Last month, in the inaugural speech of my second 
mandate, I set out for Colombians the vision that will 
guide our actions. I want to make Colombia a country 
of peace, a country with equality, and the most educated 
country in Latin America by 2025. At the same time, 
this vision also draws us towards the future sustainable 
development goals for the post-2015 period — ambitious 
goals that address humankind’s most pressing social, 
economic and environmental problems.

The good economic climate that Colombia is 
experiencing, progress in the social indicators, 
particularly poverty reduction and job creation, and the 
peace process itself allow us to believe in the possibility 
of achieving this vision. It is this Colombia, the one 
that is overcoming poverty, has regained control of its 
territory, is growing at the world’s highest levels and 


has successful social equality policies in order to find 
more fairness, which is also searching for peace.

I envisage the same things for Latin America and 
the Caribbean as I envisage for my country — that 
we can be a region at peace, with greater equality and 
better education; a region that makes the transition 
from resource-based economies to knowledge-based 
economies; a region in which entrepreneurship and 
innovation are the engines of development; a region with 
socially and environmentally responsible companies 
that transform our future.

As I said in the Assembly in 2010 (see A/65/PV.15), 
this should be the decade of Latin America and the 
Caribbean. And now, before the world’s nations, 
I reiterate the call on my region, Latin America and 
the Caribbean, to remain true to that intention. To the 
international community, I make an impassioned appeal 
for us to put everything we can — everything — into 
ensuring that the sense of humanity overcomes war. We 
are losing our way when we look at the tragedies that 
humankind is suffering without being pained by them, 
without the world waking up and taking decisive action 
to address them. We cannot allow ourselves to lose the 
capacity to be shocked by war. It is time to wake up. It 
is time to act.
